        Case 2:20-cr-00032-DLC Document 28 Filed 12/16/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                                CR 20–17–BU–DLC
                                                          CR 20–32–BU–DLC
                       Plaintiff,

        vs.
                                                                ORDER
 DYLAN COLE MARTIN,

                       Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in these matters on November 30, 2020. No party objects, and

so the Court will review for clear error. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      Judge DeSoto recommended this Court accept Dylan Cole Martin’s guilty

pleas after Martin appeared before her pursuant to Federal Rule of Criminal

Procedure 11. In case number CR-20-17-BU-DLC, Martin entered a guilty plea to

one count of distribution of fentanyl in violation of 21 U.S.C. § 841(a)(1), as set

forth in the Indictment. In case number CR-20-32-BU-DLC, Martin entered a plea
        Case 2:20-cr-00032-DLC Document 28 Filed 12/16/20 Page 2 of 3



of guilty to one count of false statement during a firearms transaction in violation

of 18 U.S.C. § 922(a)(6), which is the sole count of the Indictment.

      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement in case number CR 20-17-BU-DLC until

sentencing when the Court will have reviewed the Plea Agreement and Presentence

Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations is ADOPTED in

full. Martin’s motions to change plea are GRANTED and he is adjudged guilty as

charged.

      DATED this 16th day of December, 2020
Case 2:20-cr-00032-DLC Document 28 Filed 12/16/20 Page 3 of 3
